


Exhibit 10.9

AWARD NOTICE OF
PERFORMANCE-BASED LONG-TERM COMPENSATION AWARD
GRANTED PURSUANT TO THE
TRANSCAT, INC. 2003 INCENTIVE PLAN

Grantee:

Number of Restricted Stock Units
Awarded:

Date of Grant:

  1.       Grant of Restricted Stock Unit Award. This Award Notice serves to
notify you that the Board of Directors of Transcat, Inc., an Ohio corporation
(the “Company”), has granted to you, under the Company’s 2003 Incentive Plan, as
amended and restated (the “Plan”), a restricted stock unit award (the “Award”),
on the terms and conditions set forth in this Award Notice and the Plan, of the
number of Restricted Stock Units (“RSUs”) set forth above. Each RSU entitles you
to receive from the Company one Share of the Company’s Common Stock, $0.50 par
value per share (the “Common Stock”), which will vest (become non-forfeitable)
as set forth in Sections 2 and 3 and will be payable in the form of Shares of
the Company’s Common Stock as set forth in Section 4, all in accordance with the
terms of this Award Notice, the Plan, and any rules and procedures adopted by
the Committee. The Plan is incorporated herein by reference and made a part of
this Award Notice. Capitalized terms not defined herein have the respective
meanings set forth in the Plan.   2.   Performance Criteria and Vesting. The
RSUs subject to the Award will vest based on the successful completion of all of
the following:       a.   Subject to Section 3 below, you are employed with the
Company through [_____], which is the last day of the Company’s [_____] fiscal
year (the “Vesting Date”);   b.       The percentage of the RSUs that will vest,
if any, is determined based on the Company’s performance against the performance
measure set forth below over the three-year period ending on the Vesting Date,
as validated by the Company’s external auditors. The applicable performance
measure for the Award and the percentage of RSUs that vest for the specified
levels of performance are as follows:


Cumulative fully diluted EPS          for the three-year period ending
Percentage of RSUs on the Vesting Date that vest $[___] 150% $[___]   125%
$[___]   100% $[___] 75% $[___] 50%


No RSUs will vest for Company performance below 50%, and therefore all RSUs
subject to the Award will be forfeited. Performance above 50% and up to 150%
will be determined using straight line interpolation and the vesting percentages
set forth above for the EPS results immediately preceding and immediately
following the actual EPS results shown above.

1

--------------------------------------------------------------------------------




3.         Effects of Certain Events.   a.         General. Subject to Sections
3(b) through 3(d) of this Award Notice, in the event that your employment with
the Company is terminated prior to the Vesting Date, all RSUs that are not
vested as of the date of such termination are automatically forfeited.   b.
Death or Disability. In the event of your death or termination of employment due
to Disability prior to the Vesting Date, then the Award shall continue and the
vested RSUs, if any, from such performance, shall be distributed on a pro-rata
basis on the date that other active participants receive such distributions
under their Award Notice for this program, based on actual performance, based on
the following:           i.         If you terminate employment in the first 15
months of the performance period you will forfeit all RSUs.           ii.   If
you terminate employment within the 16th through the 27th month of the
performance period you will receive a pro-rated number of RSUs subject to the
Award that become vested under Section 2, above.           iii.   If you
terminate employment after 27 months of the performance period have elapsed you
will receive the full number of RSUs that become vested under Section 2 above.  
           

     

The pro-rata portion shall be determined by multiplying the number of vested
RSUs based on actual performance by a fraction, the numerator of which is the
number of completed months during the three-year period ending on the Vesting
Date which you were employed by the Company, and the denominator of which is 36.
For purposes of this Award Notice, Disability has the meaning given to such term
under the Plan.

                   c.         Retirement. If you terminate employment prior to
the Vesting Date due to Retirement, then the Award shall continue and the vested
RSUs, if any, shall be distributed on a pro-rata basis on the date that other
active participants receive such distributions under their Award Notice for this
program, based on actual performance, based on the following:         i.        
If you terminate employment in the first 15 months of the performance period you
will forfeit all RSUs.         ii.   If you terminate employment within the 16th
through the 27th month of the performance period you will receive a pro-rated
number of RSUs subject to the Award that become vested under Section 2, above.  
      iii.   If you terminate employment after 27 months of the performance
period have elapsed you will receive the full number of RSUs that become vested
under Section 2 above.

The pro-rata portion shall be determined by multiplying the number of vested
RSUs based on actual performance by a fraction, the numerator of which is the
number of completed months during the three-year period ending on the Vesting
Date which you were employed by the Company, and the denominator of which is 36.
For purposes of this Award Notice, Retirement means your termination of
employment on or after the date that you have attained age 55 and have completed
five or more years of service with the Company.

2

--------------------------------------------------------------------------------




  d.   Change in Control. Upon a Change in Control of the Company, the
provisions of Section 10.3 of the Plan shall automatically and immediately
become operative with respect to the Award.   4.       Issuance of Shares of
Common Stock. Unless the RSUs are forfeited prior to the Vesting Date as
provided in Sections 2 and 3 above, the RSUs will be payable in the form of
Common Stock as soon as administratively practicable following the release of
the Company’s operating results for the [_____] fiscal year, but in no event
later December 31, [_____] (the “Payment Date”). Each vested RSU will be payable
in the form of one share of Common Stock on the Payment Date. Shares of Common
Stock will be registered on the books of the Company in your name as of the
Payment Date and delivered to you as soon as practical thereafter, in
certificated or uncertificated form, as you shall direct. You understand that
the Company will, and you hereby authorize the Company to, issue such
instructions to its transfer agent as the Company may deem necessary or proper
to comply with the intent and the purposes of this Award Notice. Notwithstanding
the foregoing provisions of this Section 4, if you make a valid election to
defer receipt of the Shares of Common Stock pursuant to the terms of a
nonqualified deferred compensation plan maintained by the Company, payment of
vested RSUs shall be made in accordance with that election and the terms of such
nonqualified deferred compensation plan.   5. Nontransferability. The RSUs
awarded pursuant to this Award Notice may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated (“Transfer”), other than by
will or by the laws of descent and distribution, except as provided in the Plan.
If any prohibited Transfer, whether voluntary or involuntary, of the RSUs is
attempted to be made, or if any attachment, execution, garnishment, or lien
shall be attempted to be issued against or placed upon the RSUs, your right to
such RSUs shall be immediately forfeited to the Company, and this Award Notice
shall be null and void.   6.   No Shareholder Rights. The RSUs do not entitle
the Grantee to any rights of a shareholder of Common Stock, including dividends
or voting rights.   7. Restrictions on Issuance of Shares. If at any time the
Company determines that listing, registration or qualification of the shares of
Common Stock subject to this Award upon any securities exchange or under any
state or federal law, or the approval of any governmental agency, is necessary
or advisable as a condition to the Award or issuance of certificate(s) for
Common Stock hereunder, then, subject to the limitations imposed under Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), such Award
or issuance may not be made in whole or in part unless and until such listing,
registration, qualification or approval shall have been effected or obtained
free of any conditions not acceptable to the Company.   8. Plan Controls. The
Award is subject to all of the provisions of the Plan, and is further subject to
all the interpretations, amendments, rules and regulations that may from time to
time be promulgated and adopted by the Committee pursuant to the Plan. In the
event of any conflict among the provisions of the Plan and this Award Notice,
the provisions of the Plan will be controlling and determinative.   9. Taxes.
You are responsible for any and all federal, state and local taxes (other than
stock transfer or issuance taxes) arising as a result of the vesting of the RSUs
or the delivery of the shares of Common Stock to you pursuant to this Award or
any subsequent sale of the shares of Common Stock by you.   10.   Section 409A.
This Award Notice and the RSUs granted hereunder are intended to comply with the
requirements of Section 409A of the Code and shall be construed and interpreted
in a manner consistent with such intent.

3

--------------------------------------------------------------------------------




ACKNOWLEDGEMENT

The undersigned Grantee acknowledges receipt of, and understands and agrees to,
this Award Notice and the Plan. The Grantee further acknowledges that as of the
date of grant, this Award Notice and the Plan set forth the entire understanding
between the Grantee and the Company regarding the grant of the RSUs under the
Award and supercede all prior oral and written agreements on that subject.

Date:                Transcat, Inc.
 
  By:       
 
  Grantee:  


4

--------------------------------------------------------------------------------